SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Alternative Asset Allocation Fund DWS California Tax–Free Income Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Diversified Market Neutral Fund DWS EAFEÒ Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS Money Market Prime Series DWS Money Market Series DWS New York Tax-Free Income Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS S&P 500 Index Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Strategic Equity Long/Short Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Target 2014 Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS Variable NAV Money Fund DWS World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund DWS Variable Series I: DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Global Small Cap VIP DWS International VIP DWS Variable Series II: DWS Alternative Asset Allocation VIP DWS Global Equity VIP DWS Global Growth VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP DWS Investments VIT Funds: DWS Equity 500 Index VIP DWS Small Cap Index VIP The following information replaces the existing disclosure in the “Investing in the Funds-Financial Intermediary Support Payments” section of each fund’s/portfolio’s Prospectus: FINANCIAL INTERMEDIARY SUPPORT PAYMENTS The Advisor, the Distributor and/or their affiliates may pay additional compensation, out of their own assets and not as an additional charge to the fund, to selected affiliated and unaffiliated brokers, dealers, participating insurance companies or other financial intermediaries (“financial advisors”) in connection with the sale and/or distribution of fund shares or the retention and/or servicing of fund investors and fund shares (“revenue sharing”). Such revenue sharing payments are in addition to any distribution or service fees payable under any Rule 12b-1 or service plan of the fund, any record keeping/sub-transfer agency/networking fees payable by the fund (generally through the Distributor or an affiliate) and/or the Distributor or Advisor to certain financial advisors for performing such services and any sales charge, May 30, 2014 PROSTKR-­394 commissions, non-cash compensation arrangements expressly permitted under applicable rules of the Financial Industry Regulatory Authority or other concessions described in the fee table or elsewhere in this prospectus or the Statement of Additional Information as payable to all financial advisors. For example, the Advisor, the Distributor and/or their affiliates may compensate financial advisors for providing the fund with “shelf space” or access to a third party platform or fund offering list or other marketing programs, including, without limitation, inclusion of the fund on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting the Distributor access to the financial advisor’s sales force; granting the Distributor access to the financial advisor’s conferences and meetings; assistance in training and educating the financial advisor’s personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial advisors may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of the fund attributable to the financial advisor, the particular fund or fund type or other measures as agreed to by the Advisor, the Distributor and/or their affiliates and the financial advisors or any combination thereof. The amount of these revenue sharing payments is determined at the discretion of the Advisor, the Distributor and/or their affiliates from time to time, may be substantial, and may be different for different financial advisors based on, for example, the nature of the services provided by the financial advisor. The Advisor, the Distributor and/or their affiliates currently make revenue sharing payments from their own assets in connection with the sale and/or distribution of DWS fund shares or the retention and/or servicing of investors and DWSfund shares to financial advisors in amounts that generally range from 0.01% up to 0.52% of assets of the fund serviced and maintained by the financial advisor, 0.05% to 0.25% of sales of the fund attributable to the financial advisor, a flat fee of up to $60,000, or any combination thereof. These amounts are subject to change at the discretion of the Advisor, the Distributor and/or their affiliates. Receipt of, or the prospect of receiving, this additional compensation may influence your financial advisor’s recommendation of the fund or of any particular share class of the fund. You should review your financial advisor’s compensation disclosure and/or talk to your financial advisor to obtain more information on how this compensation may have influenced your financial advisor’s recommendation of the fund. Additional information regarding these revenue sharing payments is included in the fund’s Statement of Additional Information, which is available to you on request at no charge (see the back cover of this prospectus for more information on how to request a copy of the Statement of Additional Information). The Advisor, the Distributor and/or their affiliates may also make such revenue sharing payments to financial advisors under the terms discussed above in connection with the distribution of both DWS funds and non-DWS funds by financial advisors to retirement plans that obtain record keeping services from ADP, Inc. or ExpertPlan Inc. on the DWS Investments branded retirement plan platform (the “Platform”) with the level of revenue sharing payments being based upon sales of both the DWS funds and the non-DWS funds by the financial advisor on the Platform or current assets of both the DWS funds and the non-DWS funds serviced and maintained by the financial advisor on the Platform. It is likely that broker-dealers that execute portfolio transactions for the fund will include firms that also sell shares of the DWS funds to their customers. However, the Advisor will not consider sales of DWS fund shares as a factor in the selection of broker-dealers to execute portfolio transactions for the DWS funds. Accordingly, the Advisor has implemented policies and procedures reasonably designed to prevent its traders from considering sales of DWS fund shares as a factor in the selection of broker-dealers to execute portfolio transactions for the fund. In addition, the Advisor, the Distributor and/or their affiliates will not use fund brokerage to pay for their obligation to provide additional compensation to financial advisors as described above. Please Retain This Supplement for Future Reference May 30, 2014 PROSTKR-­394 SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Alternative Asset Allocation Fund DWS California Tax–Free Income Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Diversified Market Neutral Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS Money Market Prime Series DWS Money Market Series DWS New York Tax-Free Income Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS S&P 500 Index Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Strategic Equity Long/Short Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Target 2014 Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS Variable NAV Money Fund DWS World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund DWS Variable Series I: DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Global Small Cap VIP DWS International VIP DWS Variable Series II: DWS Alternative Asset Allocation VIP DWS Global Equity VIP DWS Global Growth VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP DWS Investments VIT Funds: DWS Equity 500 Index VIP DWS Small Cap Index VIP The following information replaces similar disclosure under “Financial Intermediary Support Payments” section of each Fund’s/Portfolio’s Statement of Additional Information: Financial Intermediary Support Payments. In light of recent regulatory developments, the Advisor, the Distributor and their affiliates have undertaken to furnish certain additional information below regarding the level of payments made by them to selected affiliated and unaffiliated brokers, dealers, participating insurance companies or other financial intermediaries (financial advisors) in connection with the sale and/or distribution of fund shares or the retention and/or servicing of investors and fund shares (revenue sharing). The Advisor, the Distributor and/or their affiliates may pay additional compensation, out of their own assets and not as an additional charge to each fund, to financial advisors in connection with the sale and/or distribution of fund shares or the retention and/or servicing of fund investors and fund shares. Such revenue sharing payments are in addition to any distribution or service fees payable under any Rule 12b-1 or service plan of any fund, any record keeping/sub-transfer agency/networking fees payable by each fund (generally through the Distributor or an affiliate) and/or the Distributor or Advisor to certain financial advisors for performing such services and any sales charges, commissions, non-cash compensation arrangements expressly permitted under applicable rules of FINRA or other concessions described in the fee table or elsewhere in the prospectuses or the SAI as payable to all financial advisors. For example, the Advisor, the Distributor and/or their affiliates may compensate financial advisors for providing each fund with “shelf space” or access to a third party platform or fund offering list, or other marketing programs including, without limitation, inclusion of each fund on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting the Distributor access to the financial advisor’s sales force; granting the Distributor access to the financial advisor’s conferences and meetings; assistance in training and educating the financial advisor’s personnel; and, obtaining other forms of marketing support. The level of revenue sharing payments made to financial advisors may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of each fund attributable to the financial advisor, the particular fund or fund type or other measures as agreed to by the Advisor, the Distributor and/or their affiliates and the financial advisors or any combination thereof. The amount of these payments is determined at the discretion of the Advisor, the Distributor and/or their affiliates from time to time, may be substantial, and may be different for different financial advisors based on, for example, the nature of the services provided by the financial advisor. The Advisor, the Distributor and/or their affiliates currently make revenue sharing payments from their own assets in connection with the sale and/or distribution of DWS fund shares, or the retention and/or servicing of investors, to financial advisors in amounts that generally range from 0.01% up to 0.52% of assets of a fund serviced and maintained by the financial advisor, 0.05% to 0.25% of sales of a fund attributable to the financial advisor, a flat fee of up to $60,000, or any combination thereof. These amounts are annual figures typically paid on a quarterly basis and are subject to change at the discretion of the Advisor, the Distributor and/or their affiliates. Receipt of, or the prospect of receiving, this additional compensation, may influence your financial advisor’s recommendation of a fund or of any particular share class of a fund. You should review your financial advisor’s compensation disclosure and/or talk to your financial advisor to obtain more information on how this compensation may have influenced your financial advisor’s recommendation of a fund. The Advisor, the Distributor and/or their affiliates may also make such revenue sharing payments to financial advisors under the terms discussed above in connection with the distribution of both DWS funds and non-DWS funds by financial advisors to retirement plans that obtain record keeping services from ADP, Inc. or ExpertPlan, Inc. on the DWS Investments branded retirement plan platform (the “Platform”) with the level of revenue sharing payments being based upon sales of both the DWS funds and the non-DWS funds by the financial advisor on the Platform or current assets of both the DWS funds and the non-DWS funds serviced and maintained by the financial advisor on the Platform. As of the date hereof, each fund has been advised that the Advisor, the Distributor and their affiliates expect that the firms listed in Part II —Appendix II-E will receive revenue sharing payments at different points during the coming year as described above. The following information replaces similar disclosure in “APPENDIX II-E- FIRMS WITH WHICH DEUTSCHE ASSET MANAGEMENT HAS REVENUE SHARING ARRANGEMENTS” of each Fund’s/Portfolio’s Statement of Additional Information: Channel: Broker-Dealers and Financial Advisors Advisor Group Ameriprise Axa Advisors Cambridge Investment Research, Inc. Cetera Financial Group Citigroup Global Markets, Inc. Commonwealth Equity Services, LLP (dba Commonwealth Financial Network) Deutsche Bank Group Fidelity Brokerage Services LLC/National Financial Services LLC First Allied Securities Goldman Sachs HD Vest Investment Securities, Inc. Hooker & Holcombe Retirement Services, Inc. The Huntington Investment Company ING Advisors Network John Hancock Distributors LLC May 30, 2014 SAISTKR-159 2 Ladenburg Thalmann Group (Securities America, Investacorp, Triad Advisors) LPL Financial Meridien Financial Group Merrill Lynch, Pierce, Fenner & Smith Inc. Morgan Stanley Wealth Management Northwestern Mutual Investment Services Oppenheimer & Co., Inc. PlanMember Services Raymond James & Associates Raymond James Financial Services RBC Wealth Management UBS Financial Services Wells Fargo Advisors, LLC Channel: Cash Product Platform Allegheny Investments LTD Apex Clearing Corp. Bank of America Bank of New York Mellon Barclays Capital Inc. BMO Capital Markets Brown Brothers Harriman Brown Investment Advisory & Trust Company Cadaret Grant & Co. Chicago Mercantile Exchange Citibank Global Markets Computershare Trust Company COR Clearing LLC D.A. Davidson & Company Deutsche Bank Group Fiduciary Trust Co. – International First Southwest Company Goldman Sachs & Co. Institutional Cash Distributors, LLC J.P. Morgan Clearing Corp. J.P. Morgan Securities LLC Lincoln Investment Planning LPL Financial My Treasury Ltd. Pershing Choice Platform ProFunds Distributors, Inc. SAMCO Capital Markets State Street Bank & Trust Company State Street Global Markets Sungard Institutional Brokerage Inc. Treasury Curve LLC Union Bank, NA US Bank William Blair & Company May 30, 2014 SAISTKR-159 3 Channel: Third Party Insurance Platforms Allstate Life Insurance Company Allstate Life Insurance Company of New York American Maturity Life Insurance Company Ameritas Life Insurance Group Annuity Investors Life Insurance Company Columbus Life Insurance Company Companion Life Insurance Company Connecticut General Life Insurance Company EquiTrust Life Insurance Company Farm Bureau Life Insurance Company Farmers New World Life Insurance Company Fidelity Security Life Insurance Company First Allmerica Financial Life Insurance Company First Great West Life and Annuity Company Genworth Life Insurance Company of New York Genworth Life and Annuity Insurance Company Great West Life and Annuity Insurance Company Hartford Life Insurance Company Integrity Life Insurance Company John Hancock Life Insurance companies Kemper Investors Life Insurance Company Lincoln Benefit Life Insurance Company Lincoln Life & Annuity Company of New York Lincoln National Life Insurance Company Massachusetts Mutual Life Insurance Group MetLife Group Minnesota Life Insurance Company National Life Insurance Company National Integrity Life Insurance Company Nationwide Group New York Life Insurance and Annuity Corporation Phoenix Life Insurance Company Protective Life Insurance Prudential Insurance Company of America RiverSource Life Insurance Company Security Benefit Life Insurance Company Sun Life Group Symetra Life Insurance Company Transamerica Life Insurance Company Union Central Life Insurance Company United of Omaha Life Insurance Company United Investors Life Insurance Company Western Southern Life Assurance Company Zurich American Life Insurance Company of New York Any additions, modifications or deletions to the financial advisors identified above that have occurred since the date hereof are not reflected. Please Retain This Supplement for Future Reference May 30, 2014 SAISTKR-159 4
